Citation Nr: 0720673	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  97-33 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for retained foreign 
bodies adjacent to the right temporal bone (skin disability), 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for retained bodies 
adjacent to the right temporal bone (non skin disability), 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an initial increased rating for post-
traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
November 1974.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1997 rating 
decision of the New York, New York, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied an increased 
rating for retained foreign bodies adjacent to the right 
temporal bone and granted service connection for PTSD, with a 
30 percent rating, effective January 18, 1997.  By rating 
decision of May 2002, the veteran's rating for PTSD was 
increased, to 50 percent, effective September 26, 2001.  By 
rating decision of October 2002, it was determined that a 
clear and unmistakable error (CUE) was made in the May 2002 
rating decision that granted a 50 percent rating for PTSD, 
effective September 2001.  The effective date of the 
increased compensation to 50 percent was made retroactive to 
January 18, 1997 the date of claim.  In his December 1997 
substantive appeal, the veteran asserted that his PTSD 
disability was at least 70 percent disabling.  The United 
States Court of Appeals for Veterans Claims (Court) indicated 
that on a claim for an original or increased rating, the 
veteran will generally be presumed to be seeking the maximum 
benefits allowed by law and regulations, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1992).  Therefore, this issue is still in 
appellate status.  

The Board notes that the veteran's appeal is currently under 
the jurisdiction of the St. Petersburg, Florida, RO.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in November 2004.  A 
transcript of that hearing is of record and has been 
associated with the claims folder.  

The issues of an increased rating for retained foreign bodies 
adjacent to the right temporal bone (skin disability), and 
increased rating for retained bodies adjacent to the right 
temporal bone (non skin disability), are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's PTSD is productive of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, panic attacks, with 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  

2.  The veteran's PTSD does not more nearly approximate 
occupational and social impairment, with deficiencies in most 
areas, such as school, family relations, judgment, or 
thinking; he does not exhibit suicidal ideation, obsessional 
rituals that interfere with routine activities, near-
continuous panic or depression, spatial disorientation, 
neglect of personal appearance or hygiene, or inability to 
establish and maintain effective relationships.   


CONCLUSION OF LAW

The criteria for an initial schedular evaluation in excess of 
50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

        I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This 
includes notifying the veteran of the evidence VA will 
attempt to obtain and that which the veteran is responsible 
for submitting.  Proper notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim; it must inform the veteran of the 
information and evidence that VA will seek to provide and 
that which the claimant is expected to provide; and it must 
also inform the claimant that he is to provide any evidence 
in his possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159 (2006).  These notice requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability; a connection between the veteran's 
service and the disability; degree of disability; and the 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The United States Court of Appeals 
for Veterans Claims (Court) held that the VCAA notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  Such notice must be provided to 
a claimant before the initial unfavorable decision on a claim 
for VA benefits is issued by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  VCAA notice errors (either in timing or content) are 
presumed prejudicial, but VA can proceed with adjudication if 
it can show that the error did not affect the essential 
fairness of the adjudication by showing: 1) that any defect 
was cured by actual knowledge on the part of the claimant; 2) 
that a reasonable person could be expected to understand from 
the notice what was needed; or 3) that a benefit could not 
have been awarded as a matter of law.  Sanders v. Nicholson, 
No. 06-7001 (Fed. Cir. May 16, 2007).

In this case, timely notice was not provided to the veteran 
of what information and evidence was needed to substantiate 
his claim.  This claim was initiated prior to the VCAA in 
January 1997.  However, it is important to note, that the 
veteran did receive subsequent VCAA notice in October 2001, 
August 2002, and July 2005.  This subsequent notice given to 
the veteran contained notice of what information and evidence 
is needed to substantiate a claim, specifying what 
information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertains to his claim.  Additionally, the Board notes that 
the veteran did receive notice as to the disability rating 
and the effective date elements when he received notice of 
his service connection grant and awards of increased initial 
ratings on two occasions.  He also was provided specific 
information on disability ratings and effective dates in a 
post remand April 2006 supplemental statement of the case.  
The content of the eventual notice fully complied with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and both the 
veteran and his representative had time to consider the 
content of the notice and respond with any additional 
evidence or information that was pertinent to the claim.  The 
representative submitted arguments on behalf of the veteran's 
claim in a March 2007 Written Brief Presentation.  That 
statement provided the representative the opportunity to make 
additional arguments in support of the claim.  Therefore, the 
Board finds that the veteran was given, via his 
representative, "a meaningful opportunity to participate 
effectively in the processing of his claims by VA," such 
that the VCAA timing error did not affect the essential 
fairness of the claims.  See Sanders, supra.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Moreover, the 
veteran has presented additional evidence in support of this 
claim and waived RO jurisdiction to that evidence in 
November 2004.  He submitted substantially identical evidence 
in April 2006.  

The Board also notes at this point that the RO has taken 
appropriate action to comply with the duty to assist the 
veteran with the development of his claim.  The record 
includes VA treatment records and social security disability 
records.  There are no known additional records to obtain.  A 
hearing was offered, and the veteran testified at a Travel 
Board hearing before the undersigned in November 2004.  As 
such, the Board finds that the record as it stands includes 
sufficient competent evidence to decide this claim.  See 38 
C.F.R. § 3.159(c)(4).  The Board notes that the veteran's 
representative has argued that another VA examination is 
warranted concerning the claim for a higher rating for the 
service-connected PTSD.  The Board notes that multiple VA 
examinations have been conducted and the claims file contains 
numerous outpatient treatment reports from 2000 to 2006.  The 
Board finds that the evidence of record is more than 
sufficient to evaluate the severity of the veteran's service-
connected PTSD.  Under these circumstances, the Board finds 
no further action is necessary to assist the veteran with the 
claim.


II.  Evaluation of PTSD

Service connection was established for PTSD by rating 
decision of March 1997.  A 30 percent evaluation was 
assigned, effective from January 1997.  In a May 2002 rating 
decision, the veteran's rating was increased from 30 percent 
to 50 percent, effective September 2001.  In an October 2002 
rating decision, the RO determined that clear and 
unmistakable error (CUE) was made in the May 2002 rating 
decision, increasing the veteran's PTSD rating to 50 percent, 
effective September 2001.  The effective date of the increase 
to 50 percent was made retroactive to January 1997.  This 
evaluation has been in effect to this date.  

Fenderson v. West, 12 Vet. App. 119 (1999), distinguished 
between a veteran's dissatisfaction with the initial rating 
assigned following the grant of service connection, and a 
claim for an increased rating for a service-connected 
condition.  The Court discussed that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
Regulation requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
Each disability must be considered from the point of view of 
the veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  Furthermore, 38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

Under the General Rating Formula for Mental Disorders, total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, will be rated 
as 100 percent disabling.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships is to be rated as 70 percent 
disabling.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  

After scrutinizing the evidence -- which consists of Social 
Security Disability Determinations of October 2000, VA 
outpatient treatment reports from 2000 to 2006, and VA 
psychiatric examinations of February 1997, April 1999, and 
May 2002, -- it is the Board's conclusion that the veteran's 
symptoms remain most consistent with no more than the 
schedular criteria for a 50 percent rating throughout the 
appeal period.  The evidence does not support a higher rating 
for PTSD.  

The veteran underwent VA examination in February 1997.  
During the examination, he related that he had never seen a 
psychiatrist prior to this examination.  He also had never 
had any PTSD treatment.  He relates that he had been in 
several detoxification treatment programs.  He had recurrent 
distressing dreams.  During his first and present marriage, 
he related he often hit his wives during the night.  He 
complained of irritability, anxiety, depression, and 
tearfulness.  Mental status examination revealed the veteran 
to be depressed, tearful and somewhat irritable.  He was not 
psychotic.  He was cognitively intact.  He was goal-directed 
and his speech was fluent.  The pertinent diagnostic 
impression was PTSD.  His global assessment of functioning 
(GAF) was 50.  The examiner requested that the veteran 
contact the PTSD program and be evaluated for outpatient 
treatment.  

The veteran underwent VA examination in April 1999.  At the 
time of the examination, he was divorced from his second wife 
and was living with his girlfriend, who was the mother of his 
child.  He reported symptoms of some anxiety, severe 
insomnia, recurrent thoughts of combat, intrusive thoughts, 
hypervigilance, isolation, panic attacks, and poor 
concentration.  Mental status examination revealed the 
veteran related well and had good eye contact.  His speech in 
rate, volume, and rhythm was good.  His mood was described as 
"peaceful", with some anxiety.  He was not markedly 
depressed.  His affect was mood congruent with appropriate 
content.  There was no evidence of suicidal or homicidal 
ideation or plans.  There was no significant paranoid 
ideation.  His thought processes were coherent, goal-
directed, and logical.  The pertinent diagnosis was PTSD.  
His GAF was 70.  

In October 2000, the veteran was seen by Henry Lee, PhD, in 
the Office of Disability Determination.  His mental status 
examination revealed the veteran was depressed with a level 
of psychological stress appearing to be severe.  He exhibited 
tearfulness and his speech was excessive and slow.  There was 
anxiety observed and an indication of delusional thinking.  
His thoughts were poorly organized.  He related that he had 
obsessive thoughts of death.  He was not plagued with 
phobias, but had experienced auditory and visual 
hallucinations.  His memory was intact.  His insight and 
judgment were fair.  The pertinent diagnosis was PTSD.  

In April 2002, a domestic battery charge was lodged against 
the veteran by his then live-in girlfriend.  

In May 2002, he underwent a VA examination.  He complained of 
nightmares two to three times a week.  He also complained of 
flashbacks, insomnia, and exaggerated startle response.  He 
noted that he was very irritable and had difficulty 
concentrating.  Mental status examination revealed the 
veteran to be cooperative and have good eye contact.  His 
speech was normal in rate, volume and tone.  His mood was 
euthymic and his affect was appropriate.  His thought process 
was organized, linear, and goal directed.  He had no suicidal 
or homicidal ideation, intent, or plan.  He had no visual or 
auditory hallucinations, and no apparent delusions.  His 
insight and judgment were intact.  The diagnosis was PTSD and 
his GAF was 60.  

In August 2002, he married his live-in girlfriend that lodged 
a domestic battery charge against him earlier that year.  

VA outpatient treatment records from September 2000, to 
February 2006, show that the veteran was originally referred 
for psychiatric treatment in September 2000.  At that 
orientation, he filled out a symptom checklist, which was 
used to identify his most salient problems.  He indicated 
that he had thoughts of doing something violent, could not 
stop frightening pictures from popping in his mind, 
nightmares, constant anxiety and an inability to relax, and 
flashbacks about war events.  His intake assessment occurred 
in November 2000.  He stated that he had never been under the 
care of a psychiatrist.  During the mental status 
examination, his attention and concentration appeared 
unremarkable.  Memory functioning was intact.  His mood was 
described as "up" and his affect was consistent with his 
mood.  He made no reports of suicidal or homicidal ideation, 
or formal thought disorder.  His insight was fair, and his 
judgment for social conventions appeared intact.  His 
diagnosis was PTSD and his GAF was 50.  The veteran indicated 
that he did not want an intense PTSD treatment program and he 
was invited to participate in the weekly PTSD supportive 
group therapy.  He was also offered the opportunity to attend 
the PTSD Program at the Lakeland Clinic.  He began outpatient 
treatment in January2001.  He agreed to consider medication 
in April 2001.  He transferred to the Lakeland Clinic group 
in August 2001.  Throughout the appeal period, he met with 
the group on a regular basis.  He was an active group 
participation, and on occasion was mildly anxious, irritated, 
and described as having panic attacks.  He did not exhibit 
hallucinations or delusions, and he was seen for medication 
management and periodically, on an individual basis.  In 
December 2002, he was noted to be mildly anxious.  In May 
2003, he appeared to be irritated.  He related insomnia in 
February 2004.  In August 2005, his GAF was 55.  In November 
2005, he related he was having flashbacks and disturbed 
sleep.  His GAF was noted to be 50.  

On this record, the Board considers the evidence to 
satisfactorily show symptoms of reduced reliability and 
productivity due to symptoms such as anxiety, depression, and 
disturbed mood, as to establish no more than a 50 percent 
schedular evaluation.  The evidence does not show 
deficiencies in most areas due to symptoms such as, illogical 
speech, obsessional rituals, near constant panic or 
depression, or obsessional rituals.  Although he had some 
bouts of anger and his impulse control was compromised in 
April 2002, he did not regularly exhibit anger control 
problems.  His judgment and memory was generally good, and he 
only related visual and auditory hallucinations on one 
occasion.  As such, the Board does not consider the 
disability picture presented to warrant a rating higher than 
50 percent.  

In reaching this decision, the Board also notes that, under 
38 C.F.R. § 4.130, the nomenclature employed in this portion 
of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 61-70 score indicates some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social occupational, or school functioning (e.g., occasional 
truancy, or within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
A 51-60 score indicates moderate symptoms, e.g., flattened 
affect, circumstantial speech, occasional panic attacks, or 
moderate difficulty in social, occupational or school 
functioning; e.g., having few friends or having conflicts 
with peers or co-workers.  A GAF score of 41 to 50 reflects a 
serious level of impairment, e.g., suicidal ideation, severe 
obsessive rituals, frequent shoplifting or serious impairment 
in social, occupational or school functioning, e.g., no 
friends, unable to keep a job.  A GAF score of 31 to 40 
reflects some impairment in reality testing or communication, 
e.g., speech is illogical at times, obscure or irrelevant, or 
major impairment in several areas such as work, school, 
family relations, judgment, thinking or mood, e.g., depressed 
man avoids friends, neglects family, and is unable to work.  
See 38 C.F.R. § 4.130.  

In this case, the veteran's GAF scores have ranged from 50 to 
70, which reflect mild to serious symptoms.  Although his GAF 
was shown to be 70 on VA examination in April 1999, it was 
more in line with 50, in February 1997, and November 2005.  
While the veteran has some problems in the areas of work and 
family, he is unable to work because of a number of 
disabilities in addition to his PTSD.  He may have had some 
domestic violence issues, however, he has been with his 
present wife for a considerable period of time as a live-in 
partner and later as a married couple.  They have a daughter 
together, and the veteran spends considerable time with her.  
There is also no evidence of the following: obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; or that he 
has any problems with his personal appearance and hygiene.  
Given the foregoing, the Board must find that the veteran 
does not meet the criteria for the next higher rating of 70 
percent.

In sum, the Board finds that the preponderance of the 
evidence is against the claim for a rating in excess of 50 
percent for PTSD; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased initial rating for PTSD is denied.


REMAND

The veteran's disability relating to his retained foreign 
bodies adjacent to the right temporal bone needs further 
development.  

The veteran's service-connected retained foreign bodies 
adjacent to the right temporal bone have both a skin rating 
and a non skin rating.  Both disabilities are presently rated 
10 percent disabling.  A January 2005 Board decision, 
determined that a March 1997 rating decision that reassigned 
the 10 percent rating for service-connected retained foreign 
bodies adjacent to the right temporal bone under Diagnostic 
Code 8407, neuralgia, from Diagnostic Code 7800 pertaining to 
a scar, was incorrect.  It was determined that separate 
manifestation of the veteran's disability were appropriately 
rated under two different diagnostic codes and did not result 
in pyramiding when the symptomatology was not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  As such, the disability rating under Diagnostic Code 
7800 for skin disability was restored, and the veteran was 
rated separately for his skin disability and his neuralgia 
disability in the same area.  

Further, the neurology examinations performed in December 
1996 and April 1999, regarding the VA cranial nerves were in 
conflict with one another.  An additional VA examination was 
scheduled to address the conflicting reports, appropriately 
rate the disability, and to evaluate the skin rating for the 
disability.  

The veteran underwent a VA examination in December 2005.  The 
examiner indicated that he reviewed the claims file, but he 
did not address the conflicting reports of December 1996 and 
April 1999.  Further, he did not examine or make findings of 
the veteran's skin condition.  During the pendency of the 
claim, there has been a change in the skin regulations.  The 
RO did not evaluate that condition under the new and old 
rating criteria.  

Remand instructions of the Board are neither optional or 
discretionary.  Full compliance with such instructions is 
mandated by law.  See Stegall v. West, 11 Vet. App. 268, 270-
71 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for appropriate 
VA examination(s) to determine the 
current severity of his service-connected 
retained foreign bodies adjacent to the 
right temporal bone.  The examiner should 
address the following:

A.  List all manifestations of the 
service-connected retained bodies 
adjacent to the right temporal bone.

B.  State whether the service-connected 
retained bodies adjacent to the right 
temporal bone results in any paralysis, 
and if so identify the affected nerve and 
state whether such paralysis is complete 
or incomplete.  If incomplete state the 
degree of such paralysis (i.e. mild, 
moderate, moderately severe, or severe).

C.  State whether the service-connected 
retained bodies adjacent to the right 
temporal bone results in any
loss or impairment of function.

D.  State whether the service-connected 
retained bodies adjacent to the right 
temporal bone results in any sensory loss

E.  State whether the service-connected 
retained bodies adjacent to the right 
temporal bone results in any, headaches 
or, dizziness.  

F.  State whether each of the veteran's 
complaints are related to his service-
connected retained bodies adjacent to the 
right temporal bone. 

The examiner should review the claims 
file and address the conflicting reports 
in the December 1996 VA neurological 
disorders examination and the April 1999 
VA cranial nerves examination.  

The examiner should note whether there is 
a scar or any skin disability as a result 
of the service-connected retained foreign 
bodies adjacent to the right temporal 
bone.  If there is an associated scar, 
such should be described in detail.  The 
width and length of the scar in inches or 
centimeters should be reported.  The 
examiner should note whether the surface 
contour of the scar is elevated or 
depressed on palpation, whether it is 
adherent to underlying tissue, whether 
there is underlying soft tissue missing 
in an area exceeding six square inches, 
whether the skin is indurated and 
inflexible in an area exceeding six 
square inches, whether there is hypo or 
hyperpigmentation, and if so, the area of 
pigmentation in square inches or 
centimeters should be reported, whether 
the skin texture is abnormal, and whether 
there is visual or palpable tissue loss.  
The examiner should also indicate whether 
the scar, if any, is slight, moderate or 
severe in disfigurement.  The examiner 
should also indicate whether the scar is 
marked and unsightly in deformity 
affecting the eyelids or auricles, or if 
it is exceptionally repugnant.  

2.  If any benefit sought on appeal 
remains denied, the veteran should be 
furnished a supplemental statement of the 
case.  Regarding the skin disability 
associated with retained foreign bodies 
adjacent to the right temporal lobe, the 
RO should review this disability under 
both the new and old criteria.  The 
veteran and his representative should be 
provided an appropriate period of time to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


